UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               :
NORTHWELL HEALTH INC., IN ITS                  :
CAPACITY AS PLAN                               :
ADMINISTRATOR FOR THE                          :
NORTHWELL HEALTH FLEX                          :          18cv1178
BENEFITS PLAN,                                 :
                                               :          ORDER
                    Plaintiff,                 :
                                               :
             -against-                         :
                                               :
LUZVISMINDA LAMIS and A. PAUL                  :
BOGATY, ESQ.,                                  :
                                               :
                    Defendants.                :


WILLIAM H. PAULEY III, Senior United States District Judge:

             The parties shall submit a status report by January 15, 2020.

Dated: January 8, 2020
       New York, New York

                                                   SO ORDERED:
